DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first and second positions" in lines 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 2015/0336150 A1).
Regarding claim 1, Peterson discloses a crimping device (1; Fig. 4) comprising a plate (12) defining a plurality of first slots (16); a movable member (9) defining a plurality of second slots (26), wherein individual first slots (16) are aligned with a portion of a corresponding individual second slot (26); a plurality of blades (2) arranged to form a channel (36; Fig. 2) having a central axis extending therethrough, wherein: each blade (2) includes a pin (20) projecting from a radially outer end portion of the blade, and each pin (20) extends (pg. 3, [0038], lines 19-21) through one of the individual first slots (16) and the corresponding individual second slot (26); and an actuator (10; Fig. 4) configured to move (pg. 3, [0042], lines 1-15 and Figs. 4-5) the movable member (9) relative to the plate (12) to drive the plurality of pins (20) along a path defined by the first and second slots (16, 26) such that the plurality of blades (2) move radially inward to decrease (see Figs. 2-3) a diameter of the channel (36).
Regarding claim 2, Peterson discloses wherein the radially inward movement of the plurality of blades (2) is configured to reduce a diameter of a medical device (i.e. prosthetic heart valve 100; Fig. 8) positioned within the channel (36).
claim 3, Peterson discloses wherein each blade (2) of the plurality of blades (2) includes a first side and a second side facing away from the first side, the plate (12) is a first plate (12) facing the first sides of the blades (12), the movable member (9) is a first movable member facing the first sides of the blades (2), and each pin (20) is a first pin on the first side of each blade, and wherein the crimping device further comprises: a second plate (12; Fig. 4) facing the second side of the blades, the second plate having a plurality of third slots (16); a second movable member (9) facing the second side of the blades (2), the second movable member (9) having a plurality of fourth slots (26), wherein: each blade (2) includes a second pin (20) projecting from the radially outer end portion on the second side of the blade, each second pin (20) extends through one of the third slots (16) and a corresponding one of the fourth slots (26), and the actuator device (10) is further configured to move the second movable member (9) relative to the second plate (12) to actuate the plurality of blades (2) to vary the diameter of the channel (36).
[AltContent: arrow][AltContent: textbox (2nd Movable Member)][AltContent: arrow][AltContent: textbox (1st Movable
Member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Plate)][AltContent: textbox (1st Plate)]
    PNG
    media_image1.png
    686
    866
    media_image1.png
    Greyscale

claim 4, Peterson discloses wherein the second slots (26) define an arcuate path (see Fig. 4) with a first end and a second end spaced closer to the channel (36) than the first end.
Regarding claim 5, Peterson discloses wherein the diameter of the channel (36) varies along a length the central axis.
Regarding claim 6, Peterson discloses wherein the plurality of blades (2) have inner surfaces (58; pg. 4, [0044], lines 2-6) that define the channel (36), and wherein the inner surfaces (58) are shaped such that the channel has a generally funnel shape.
Regarding claim 7, Peterson discloses wherein the movable member (9) has a first position (Fig. 2) in which the channel has a maximum diameter and a second position (Fig. 3) in which the channel (36) has a smaller diameter, and the pins (20) are positioned radially farther from the central axis in the first position (Fig. 2) than in the second position (Fig. 3).
Regarding claim 8, Peterson wherein the first slots (16) define a straight path (see Fig. 4) that extends radially away from the central axis (4).
Regarding claim 9, Peterson discloses wherein the second slots (26) have a length that is longer than a length of the first slots (16).
Regarding claim 10, Peterson discloses wherein the first slots (16) and second slots (26) are substantially equally spaced angularly around the central axis (4).
Regarding claim 12, Peterson discloses a system comprising a crimping device (1) comprising a frame comprising a plate (1) defining a plurality of first slots (16), a movable member (9) defining a plurality of second slots (26), wherein the movable 
Regarding claim 13, Peterson discloses wherein when the plurality of blades (2) are movable by the actuator (10) from a first position (Fig. 2) in which the channel has a first cross-sectional dimension to a second position (Fig. 3) in which the channel (36) has a second cross-sectional dimension smaller than the first cross-sectional dimension.
Regarding claim 14, Peterson discloses wherein the plurality of blades (2) are configured to continuously compress a prosthetic heart valve device (100; pg. 4, [0046], lines 1-6; Figs. 8 and 11) disposed in the channel (36) as the blades (2) move from the first position (Fig. 2) to the second position (Fig. 3).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10-13, 15, 16, 18-20, 23, and 29 of U.S. Patent No. 10,709,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-5, 7, 10-13, 15, 16, 18-20, 23, and 29 “anticipate” the broader application claims 1-19. Patent claim 1 “anticipates” broader application claims 1 and 2. Patent claim 2 “anticipates” broader application claim 3. Patent claim 3 “anticipates” broader application claim 4. Patent claim 4 “anticipates” broader application claim 5. Patent claim 5 “anticipates” broader application claim 6. Patent claim 7 “anticipates” broader application claim 7. Patent claim 10 “anticipates” broader application claim 8. Patent claim 11 “anticipates” broader application claim 9.
Patent claim 12 “anticipates” broader application claim 10. Patent claim 13 “anticipates” broader application claim 11. Patent claim 15 “anticipates” broader application claims 12 and 13. Patent claim 16 “anticipates” broader application claim 14. Patent claim 18 
Patent claim 23 “anticipates” broader application claim 18. Patent claim 29 “anticipates” broader application claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        










August 13, 2021